DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 11/30/2020 and 4/11/2021. These filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Drawings
The drawings filed on 11/30/2020 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11-20 are directed to a process, and claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “search for and implement updates to the plurality of regulations and policy rules,” “receive a network-bound message from a first networked device, the network-bound message intended for a second networked device,” “inspect the network-bound message for attributes related to individuals, organizations, and governments,” “apply the plurality of regulation and policy rules to the network-bound message, wherein the applied rules correspond to the attributes related to individuals, organizations, and governments in the network-bound message;” “confirm that the first networked device and the second networked device comply with the regulation and policy rules applied to the network-bound message,” and “if confirmation is successful, release the network-bound message for transmission to the second networked device..” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A message routing system for global policy enforcement comprising: a message-layer router comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to,” (computer system and processor); “store a plurality of regulations and policy rules regarding a plurality of individuals, organizations, and governments,” (computer memory); “receive a network-bound message from a first networked device,” (sending and receiving information over a network); “release the network-bound message for transmission to the second networked device.,” (sending and receiving information over a network). Claim 11 recites substantially similar language and Examiner asserts the same analysis in regard to claim 11. Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [059]-[075]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A message routing system for global policy enforcement comprising: a message-layer router comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to,” (computer system and processor); “store a plurality of regulations and policy rules regarding a plurality of individuals, organizations, and governments,” (computer memory); “receive a network-bound message from a first networked device,” (sending and receiving information over a network); “release the network-bound message for transmission to the second networked device.,” (sending and receiving information over a network). Claim 11 recites substantially similar language and Examiner asserts the same analysis in regard to claim 11.  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-10 and 12-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 3-10 and 13-20 further narrow the abstract idea. Claims 2 and 12 recite additional elements related to the data store, however, as described in regard to the independent claim, the additional elements of having the data store immutably record changes amount to nothing more than an instruction to apply the abstract idea using a computer and does not render the abstract idea eligible. Additionally, claims 4, 5, 9, 10, 14, 15, 19, and 20 recite additional elements functionality of the message layer router which merely constitutes sending and receiving information over a network and does not render the abstract idea eligible. Additionally, claims 6 and 16 recite the additional element of all intermediary networked devices, however, these devices are merely computer processors and memory and do not render the abstract idea eligible.
Regarding claims 1-10 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [059]-[075]).
Regarding claims 11-20, the claims recite a method that is substantially similar to the method that is performed by the system recited in claims 11-20 and are rejected for the same reasons put forth in regard to claims 11-20. 
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0040975 to Raleigh et al. (hereafter referred to as Raleigh) in view of U.S. Patent Application Publication Number 2007/0198432 to Pitroda et al. (hereafter referred to as Pitroda).
As per claim 1, Raleigh teaches:
store a plurality of regulations and policy rules regarding a plurality of individuals, organizations, and governments (Paragraph Number [0343] teaches when the PCEF 8102 interworks with the PCRF Interaction Layer 8098, the PCRF Interaction Layer 8098 stores a portion (or all) of the policy associated the particular subscriber. Paragraph Number [0703] teaches the storage elements, for example, may comprise local memory 601102, storage media 601106, cache memory 601104 or other machine-usable or computer readable media. Within the context of this disclosure, a machine usable or computer readable storage medium may include any recordable article that may be utilized to contain, store, communicate, propagate or transport program code) (See Paragraph Number [0174] in regard to rules specifically related to organizations and Paragraph Number [0578] in regard to rules specifically related to governments)).
search for and implement updates to the plurality of regulations and policy rules  (Paragraph Number [0383] teaches policy instructions are provided to the PEF 375 by the PDF 370 in the form of policy instruction sets (each set having one or more instructions), with a device credential or subscriber credential being assigned to a policy instruction set. In one embodiment, policy instruction sets comprise one or more filters (or components) and one or more associated policy enforcement instructions. The PDF 370 operates in near-real-time to update the filter definitions and/or the policy instruction sets. The PDF performs such updates primarily when changes occur in the policy state that is reported to the PDF by the Policy State Function (PSF) 369. The PSF 369 detects changes in policy state that have a bearing on the service plan policy. Example policy states include, but are not limited to, one or more of: a state of service use (e.g., an amount of use, amount of use below a service limit, amount of use above a service limit, a rate of service use, etc.), a period of time, foreground or background access, a type of network (e.g., home cellular, roaming cellular, mobile operator, 2G, 3G, 4G, WiFi), a network busy state or network performance state, one or more available QoS states, a geography).
receive a network-bound message from a first networked device, the network-bound message intended for a second networked device  (Paragraph Number [0327] teaches if the subscriber is not authorized for service, the OCS Decision Layer 8064, in box 9012, sends an "authorization denied" message to the OCS Interaction layer 8066 that includes modified policy instructions.  In one embodiment, these policy instructions deny all service to the subscriber. In box 9014, the OCS Interaction Layer 8066 receives the message from the OCS Decision Layer 8064.  In box 9016, the OCS Interaction Layer 8066 updates the subscriber policy locally in the subscriber cache and then interworks with the GGSN to update the subscriber policy rules. Paragraph Number [0330] teaches In box 9048, the OCS Decision Layer 8064 receives the "usage update" message from the OCS Interaction Layer 8066 and, in box 9050, checks to see if there are any policy adjustments needed for the subscriber.  The policy adjustment checks may include checks such as: subscriber has hit a policy limit, the usage network state has changed (e.g., subscriber is now roaming, network is congested, etc.), usage within a policy has met a subscriber-defined condition (e.g., 100 MB of streaming, block access while roaming, etc.), etc.  Additionally, in box 9054, the OCS Decision Layer 8064 may set an "update now" flag in the "update subscriber policy" message which instructs the OCS Interaction Layer 8066 to update the subscriber policy on the GGSN instead of waiting for the next credit control update event to be received from the GGSN.  In box 9056, the OCS Interaction Layer 8066 receives the message from the OCS Decision Layer 8064 and updates its subscriber cache.  In box 9058, the OCS Interaction Layer 8066 checks the "update now" flag (e.g., identifier) in "update subscriber policy" message to determine if the new policy needs to be updated in the GGSN) (Examiner asserts that these messages are sent from the central server to a specific device when the update occurs as information is sent to and from the GGSN).
inspect the network-bound message for attributes related to individuals, organizations, and governments (Paragraph Number [0228] teaches the Diameter proxy 8016 makes this decision by inspecting an identifier in the initial CCR message. In one embodiment, the Diameter proxy 8016 makes this decision by looking up the subscriber in a local database and inspecting a service permission or control attribute. In one embodiment, based on the result of the look-up, the Diameter proxy 8016 routes session control traffic to the Service Controller 122 or to the OCS 8010. Paragraph Number [0280] teaches the Gy proxy makes the routing determination/decision by inspecting a service permission or control attribute. Paragraph Number [0355] teaches the PCRF 8006 and OCS 8010 manage the low-level policy and provide updates to the Real-time Policy Manager 8104. In one embodiment, the Policy Manager 8104 is responsible for inspecting the updates and then providing any policy updates back to the PCRF 8006 and OCS 8010. (See Paragraph Number [0174] in regard to rules specifically related to organizations and Paragraph Number [0578] in regard to rules specifically related to governments) (See also Paragraph Number [0395])).
apply the plurality of regulation and policy rules to the network-bound message (Paragraph Number [0380] teaches a key advantage of the improved policy system is the capability to jointly define and enforce service control policy (or policies), service accounting policy (or policies), and service notification policy (or policies).  Definition (or design) of joint service policy is accomplished in the service design center. In one embodiment, the filter and associated policy definitions from the SDC are converted into provisioning instructions for the policy functions shown in FIG. 47. (See also Paragraph Numbers [0327] and [0330])).
wherein the applied rules correspond to the attributes related to individuals… in the network-bound message (Paragraph Number [0076] teaches the Service Controller 122 implements an internal API layer to interact with the Service Controller core software and an interface translation layer to provide a protocol translation layer between the Operator network and IT systems and the Service Controller API layer. Paragraph Number [0080] teaches an Operator Interface Translation Layer: The operator interface translation layer 8002 implements the Operator-specific interfaces to support the Service Controller functionality in the Operator's network. Paragraph Number [0316] teaches the OCS Decision Layer 8064 interworks with other policy elements (e.g., PCRF, Notification element, etc.) to inform the policy management element of an update in a rating group (e.g., usage amount at a particular limit (e.g., 50% of plan, 100% of plan, attempted usage of a service for which the user has not subscribed to (e.g., streaming service without a streaming plan, etc.).  In one embodiment, the event triggers a notification to the subscriber, wherein the notification is presented through the device.  In one embodiment, this notification includes an offer to purchase a service plan that enables the blocked or restricted activity).
wherein the applied rules correspond to the attributes related to ... organizations … in the network-bound message (Paragraph Number [0174] teaches the Service Controller 122 is designed to integrate easily into an Operator network 8000. By leveraging the Operator Interface Translation Layer 8002, most of the integration work is localized to a set of translation modules. This type of integration allows the Service Controller 122 to operate in a wide variety of network configurations as well as support multiple architectures within a single operator (e.g., CDMA and GSM, GSM and EPC, etc.).  (See also Paragraph Numbers [0669]-[0677])).
wherein the applied rules correspond to the attributes related to … governments in the network-bound message (Paragraph Number [0383] teaches policy instructions are provided to the PEF 375 by the PDF 370 in the form of policy instruction sets (each set having one or more instructions), with a device credential or subscriber credential being assigned to a policy instruction set. Example policy states include, but are not limited to, one or more of: a state of service use (e.g., an amount of use, amount of use below a service limit, amount of use above a service limit, a rate of service use, etc.), a period of time, foreground or background access, a type of network (e.g., home cellular, roaming cellular, mobile operator, 2G, 3G, 4G, WiFi), a network busy state or network performance state, one or more available QoS states, a geography.  Paragraph Number [0410] teaches the integrated design environment enables plan designers to define control and/or accounting priorities of those plans relative to other or even to delegate prioritization choices to subscribers or end-users (i.e., service consumers or parties associated with a service account, such as parents, device group managers (e.g., virtual service providers, mobile network operators (MNOs), mobile virtual network operators (MVNOs), etc.), enterprise information technology (IT) managers, administrators, etc.). Paragraph Number [0578] teaches a multi-national mobile operator may configure all of its networks with PEFs compatible with the simplified policy cloud, and devices may be offered the local country services when they roam by configuring the service offer policies in the SDC to offer different service plans based on country network indicated by the network type policy state (Examiner asserts that the simplified policy cloud contains information and attributes associated with the local countries services and monitor changes to those attributes as a user moves from country to country).
confirm that the first networked device and the second networked device comply with the regulation and policy rules applied to the network-bound message (Paragraph Number [0549] teaches when a notification message sent by notification element 383 to end-user device 760 prompts a response from a user, the user response may be sent by service processor 115 to service controller 122, which may then communicate pertinent information (e.g., an acknowledgment of a billing rate change, acknowledgment or approval of a roaming condition, selection of a service plan or service plan option, etc.) to policy rules element 381.  Policy rules element 381 then adapts one or more of the network-enforced policies that are enforced by policy enforcement element 382 based on the user response and provides updated information to policy enforcement element 382 so that policy enforcement element 382 may enforce the updated network-enforced policy or policies Paragraph Number [0550] teaches service processor 115 establishes a secure (e.g., encrypted) communication link with service controller 122. (Examiner asserts that this link constitutes two way device compliance) Service controller 122 communicates over the secure communication link to provide policy information enabling service processor 115 to implement a device-portion of a service policy).
if confirmation is successful, release the network-bound message for transmission to the second networked device (Paragraph Number [0386] teaches, the DIF 371 establishes a secure communication channel with an application or agent on at least one of the devices in the device (or subscriber) group to assist in delivering the notifications.  The secure channel may also be established to accept user responses to notifications (e.g., service offer responses, acknowledgement responses, service choice/preference responses, etc.).  The DIF 371 communicates with the application or agent on one of the devices in the device (or subscriber) group using a pre-defined application programming interface (API) protocol established to make the communication of notifications, offers, and user responses more efficient and useful for device users. The DIF 371 is configured to obtain assistance in implementing one or more of the notification policy, control policy, or accounting policy from the application or agent on one of the devices in the device (or subscriber) group as described herein.  The DIF 371 accepts user responses to notifications and service plan offers and relays them to the service policy management function (SPMF) and/or billing function. Paragraph Number [0515] teaches DIF 371 establishes a communication channel (e.g., a secure channel) with an application, agent or SMS function on one of the end-user devices in a given device group (or subscriber group) to assist in delivering notifications to the end-user devices and, in some implementations, to receive end-user responses to such notifications from the end-user devices (e.g. service offer responses, acknowledgement responses, service choice/preference responses).  For example, DIF 371 may communicate with the application or agent on one of the devices in the device (or subscriber) group using a pre-defined protocol (e.g., an application programming interface (API) protocol) established to make the communication of notifications, offers and user responses more efficient and useful for device users).
Raleigh teaches the use of layers to establish and utilize rules for sending messages but does not explicitly teach a message routing system with a message layer router comprising processors and memory which is taught by the following citations from Pitroda:
A message routing system for global policy enforcement comprising: a message-layer router comprising at least a plurality of programming instructions stored in a
memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: (Paragraph Number [0324] teaches networked computing may include the use of a physical medium, a protocol stack, and one or more applications (such as a Web server and Web browser).  The protocol stack may include any number of processes used to process communications between network participants, such as, for example, a TCP/IP protocol stack or an OSI protocol stack.  It will be appreciated that in some conceptual descriptions, the roles and structures of these components vary, as for example where the OSI protocol stack includes a physical layer to describe use of a physical medium and an application layer to describe an interface with applications.  Similarly, in certain conceptual frameworks, a device operating system may be considered an application or a component of a protocol stack.  Thus, still more generally, a networked computing system may include any combination of physical media and processing resources to enable one directional or multi-directional communication between applications, services, or other software components executing on processors or other hardware.  All such networked computing systems are intended to fall within the scope of the following description, except where specific programs, protocols, or communication media are specified).
Both Raleigh and Pitroda are directed to secure messaging systems. Raleigh discloses a message and routing system that utilizes rules to determine where messages and information should go and be stored. Pitroda improves upon Raleigh by disclosing a message routing system with a message layer router comprising processors and memory. One of ordinary skill in the art would be motivated to further include a message routing system with a message layer router comprising processors and memory, to efficiently build upon a pre-existing protocol driven system so as to incorporate desired features and changes without having to build the entire model.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a message and routing system that utilizes rules to determine where messages and information should go and be stored in Raleigh to further utilize a message routing system with a message layer router comprising processors and memory as disclosed in Pitroda, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, claim 11 recites a method that is substantially similar to the method that is performed by the system recited in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 3 and 13, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Raleigh teaches:
wherein at least a portion of the plurality of regulation and policy rules are issued by at least one government entity from at least one geographical region. (Paragraph Number [0578] teaches a multi-national mobile operator may configure all of its networks with PEFs compatible with the simplified policy cloud, and devices may be offered the local country services when they roam by configuring the service offer policies in the SDC to offer different service plans based on country network indicated by the network type policy state (Examiner asserts that the simplified policy cloud contains information and attributes associated with the local countries services and monitor changes to those attributes as a user moves from country to country)).
As per claims 4 and 14, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 5 respectively. 
In addition, Raleigh teaches:
wherein the message-layer router is integrated into a layer two or layer three switch. (Paragraph Number [0097] teaches the Data Session Start/Sop Interface is implemented using web services with an Operator-specific data payload (e.g., OCS via a web services interface). Paragraph Number [0138] teaches due to the nature of this interface, it may not lend itself to a batch process.  In one embodiment, alternatives to the preferred interface strategy are proprietary point-to-point protocols with Operator-specific payload definitions., Paragraph Number [0894] teaches the network system recited in clause 171, further comprising a policy information router or proxy configured to route, switch, or multiplex the first policy information and the second policy information to the one or more policy enforcement functions.)
As per claims 5 and 15, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
Raleigh teaches the use of layers to establish and utilize rules for sending messages but does not explicitly teach building the layers upon an open systems interconnection model with built-in security settings which is taught by the following citations from Pitroda:
wherein the network-bound message operates on the ten-layer standard open system interconnection model (Paragraph Number [0324] teaches networked computing may include the use of a physical medium, a protocol stack, and one or more applications (such as a Web server and Web browser).  The protocol stack may include any number of processes used to process communications between network participants, such as, for example, a TCP/IP protocol stack or an OSI protocol stack.  It will be appreciated that in some conceptual descriptions, the roles and structures of these components vary, as for example where the OSI protocol stack includes a physical layer to describe use of a physical medium and an application layer to describe an interface with applications.  Similarly, in certain conceptual frameworks, a device operating system may be considered an application or a component of a protocol stack.  Thus, still more generally, a networked computing system may include any combination of physical media and processing resources to enable one directional or multi-directional communication between applications, services, or other software components executing on processors or other hardware.  All such networked computing systems are intended to fall within the scope of the following description, except where specific programs, protocols, or communication media are specified).
A person of ordinary skill would have been motivated to combine these references as described in regard to claim 1.
As per claims 6 and 16, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
In addition, Raleigh teaches:
wherein the message-layer router determines if all intermediary networked devices comply with the plurality of applied regulation and policy rules (the near-real-time interaction with the Service Controller 122 over the web services interface is handled by the Service Controller Cloud 8036. In one embodiment, the session statefulness (e.g., quota allocations, quota leases, enabled services, etc.) of the session is persisted in a cloud server database that is replicated across the cloud so that any Service Controller 122A node may process any request from any OCS Interaction layer 8066A. (Examiner asserts that the nodes constitutes intermediary devices of the networked system (See also Paragraph Numbers [0293] and [0346]) Paragraph Number [0474] teaches as demonstrated in a number of examples above, the joint or integrated policy design constructs enabled by embodiments of the integrated service design center permit definition and provisioning of much more complex, user-responsive and interactive service policies than possible through conventional disaggregated design approaches.).
As per claims 7 and 17, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
In addition, Raleigh teaches:
wherein message-layer router confirms if one or more users are compliant with the plurality of regulation and policy rules (Paragraph Number [0549] teaches when a notification message sent by notification element 383 to end-user device 760 prompts a response from a user, the user response may be sent by service processor 115 to service controller 122, which may then communicate pertinent information (e.g., an acknowledgment of a billing rate change, acknowledgment or approval of a roaming condition, selection of a service plan or service plan option, etc.) to policy rules element 381.  Policy rules element 381 then adapts one or more of the network-enforced policies that are enforced by policy enforcement element 382 based on the user response and provides updated information to policy enforcement element 382 so that policy enforcement element 382 may enforce the updated network-enforced policy or policies).
As per claims 8 and 18, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
Raleigh teaches the use of layers to establish and utilize rules for sending messages but does not explicitly teach building the layers upon an open systems interconnection model with built-in security settings which is taught by the following citations from Pitroda:
wherein the message-layer router enforces routing based on cybersecurity threat indicators (Paragraph Number [0725] teaches the electronic transaction facility 101 software forwards the details of the user's transaction instrument, say a Virtual Card, to the transaction server along-with the necessary transaction attributes. This transaction data is routed through many hops. Each hop added in the transaction path adds a security risk. The MCF 142 Platform may establish end--to--end security credentials between the electronic transaction facility 101 and the transaction server. For example, when the Virtual Card is downloaded from the WSCI, the card info may include the transaction keys for the given user).
A person of ordinary skill would have been motivated to combine these references as described in regard to claim 1.
As per claims 9 and 19, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
In addition, Raleigh teaches:
wherein the message-layer router is a software-based application (Paragraph Number [0580] teaches changes to service policy for the simplified service policy cloud are largely software updates rather than hardware updates, making product development both more flexible and more rapid. In another embodiment, the PEF may also be configured as a software application on dedicated or accelerated hardware).
As per claims 10 and 20, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively.
Raleigh teaches the use of layers to establish and utilize rules for sending messages but does not explicitly teach building the layers upon an open systems interconnection model with built-in security settings which is taught by the following citations from Pitroda:
wherein the message-layer router also reads layers two and three of the open interconnection system model (Paragraph Number [0324] teaches networked computing may include the use of a physical medium, a protocol stack, and one or more applications (such as a Web server and Web browser).  The protocol stack may include any number of processes used to process communications between network participants, such as, for example, a TCP/IP protocol stack or an OSI protocol stack.  It will be appreciated that in some conceptual descriptions, the roles and structures of these components vary, as for example where the OSI protocol stack includes a physical layer to describe use of a physical medium and an application layer to describe an interface with applications.  Similarly, in certain conceptual frameworks, a device operating system may be considered an application or a component of a protocol stack.  Thus, still more generally, a networked computing system may include any combination of physical media and processing resources to enable one directional or multi-directional communication between applications, services, or other software components executing on processors or other hardware.  All such networked computing systems are intended to fall within the scope of the following description, except where specific programs, protocols, or communication media are specified).
A person of ordinary skill would have been motivated to combine these references as described in regard to claim 1.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0040975 to Raleigh et al. in view of U.S. Patent Application Publication Number 2007/0198432 to Pitroda et al. and in further view of U.S. Patent Application Publication Number 2010/0042846 to Trotter et al. (hereafter referred to as Trotter).
As per claims 2 and 12, the combination of Raleigh and Pitroda teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Raleigh teaches the use of databases to record and data structures to organize it in a similar manner to that as described in Applicant's specification Paragraph Number [032] (See Paragraph Number [0399] of Raleigh). However, Raleigh does not explicitly teach immutably recording that data which is taught by the following citations from Trotter:
further comprising a ledger to immutably record changes to and transactions of the network-bound message (Paragraph Number [0213] The architecture in terms of data storage is to create multiple containers of data that are related to a trusted relationship between the card owner and any other user with which the card owner interacts.  The concept is that each trusted user will have a container that holds transactions and data updates (documents) generated by that trusted user. Containers records can only be appended, never edited or deleted so each record will be treated as immutable (unalterable) providing verifiable, trusted and reputable proof of a transaction.).
Both the combination of Raleigh and Pitroda and Trotter are directed to secure messaging systems. The combination of Raleigh and Pitroda discloses a message and routing system that utilizes rules to determine where messages and information should go and be stored. Trotter improves upon the combination of Raleigh and Pitroda by disclosing the immutable storage of regulatory information. One of ordinary skill in the art would be motivated to further include the immutable storage of regulatory information, to efficiently maintain database integrity and prevent unauthorized changes to data.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a message and routing system that utilizes rules to determine where messages and information should go and be stored in the combination of Raleigh and Pitroda to further utilize the immutable storage of regulatory information as disclosed in Trotter, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/SHELBY A TURNER/Primary Examiner, Art Unit 3619